Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/18/2022 has been entered.

Specification
3.	The disclosure is objected to because of the following informalities: 
In [0034] and [0038] of the specification, “anodes 18” should be “cathodes 18” or “anodes 14”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


5.	Claims 1, 2, 4-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claims 1, 5, and 11 respectively recite the limitation “…the protective layer only contacts the cathodes”, which is not supported by the original disclosure and therefore constitutes new matter (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)). Figs. 1-2 of the drawing and [0029], [0035], and [0039] of the specification discloses a plurality of cathodes 18, each corresponds to one light emitting element 16 and one anode 14, and  a protective layer 20 is disposed between two adjacent ones of the cathodes 18 and covers the cathodes 18. However, Figs. 1-2 further discloses the protective layer 20 not only contacts the cathodes 18 but also contact the connection portion between two adjacent cathodes 18. Therefore, nowhere in the specification and drawings disclose the limitation“…the protective layer only contacts the cathodes”. Claims 2, 4, 6-8, 10, and 12-14 are rejected as being dependent upon rejected base claims.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 1, 2, 4-8 and 10-14 are rejected under 35 U.S.C. 103 as unpatentable over Cho (US 20200409421 A1) in view of Nishikawa (JP 4488557 B2) and further in view of Eida (US 20030071567 A1).
Regarding claim 5, Cho (e.g., Figs. 1, 5-6, and 8) discloses a display device with a fingerprint identification function ([0034], [0162], and [0184]; fingerprint sensor), comprising: 
a fingerprint identification module configured to sense a fingerprint ([0034], [0162], and [0184]; fingerprint sensor);  
a substrate (e.g., Fig. 1; display substrate) disposed on the fingerprint identification module ([0034], [0162], and [0184]; fingerprint sensor); 
a plurality of anodes disposed on the substrate (e.g., Fig. 6b; anodes 326); 
a plurality of light emitting elements (e.g., Fig. 6b; light emitting elements 325) disposed on the anodes (e.g., Fig. 6b; anodes 326); 
a plurality of cathodes (e.g., Fig. 6b; cathodes 323) disposed on the light emitting elements (e.g., Fig. 6b; light emitting elements 325), wherein each of the cathodes has a pillar shape (e.g., Fig. 6b; cathodes 323);
a protective layer (e.g., Fig. 8; cover layer 324a, 324b, or 3241; [0096], [0133]-[0135]) disposed between two adjacent ones of the cathodes (cathodes 323); and 
an encapsulation layer (cover layer 340 or 350) disposed on the protective layer (cover layer 324a, 324b, or 3241); and 
wherein spaces between two adjacent ones of the cathodes (e.g., Fig. 8; cathodes 323) are filled with the protective layer (e.g., Fig. 8; cover layer 324a, 324b, or 3241).

Cho does not disclose the protective layer only contacts the cathodes the protective layer only contacts the cathodes. The examiner further cites Nishikawa as a reference. Nishikawa (e.g., Figs. 3, 6, 10, and 12-13) discloses a display device including OLED pixels similar to that disclosed by Cho, comprising a plurality of anodes (anodes 6 or 106) disposed on the substrate (substrate 10 or 110); a plurality of light emitting elements (light emitting elements 22 or 122) disposed on the anodes (anodes 6 or 106); a plurality of cathodes (cathodes 25 or 125) disposed on the light emitting elements (light emitting elements 22 or 122), wherein each of the cathodes has a pillar shape (e.g., Figs. 3, 6, 10, and 12-13; cathodes 25 or 125). Therefore, the combination of Cho and Nishikawa further discloses wherein spaces between two adjacent ones of the cathodes are filled with the protective layer as taught by Cho, and the protective layer only contacts the cathodes.

Cho does not disclose wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer. However, Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer (e.g., Fig. 1 and [0018]-[0019], [0068]; n1<n2, n1 is a refractive index of cathode 20, and n2 is a refractive index of encapsulation layer 16), wherein refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface (Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’).

    PNG
    media_image1.png
    419
    1223
    media_image1.png
    Greyscale

Light transmission according to Eido’s Figs. 2-3
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Eido to the OLED display device of Cho in view of Nishikawa. As a result, refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface. The combination/motivation would be to provide an encapsulation layer not only to protect OLED pixels but also to increase light transmission and output to improve the brightness of display images (Eido; [0076]).

Regarding claim 6, Cho in view of Nishikawa and further in view of Eido discloses the display device with the fingerprint identification function of claim 5, Nishikawa (e.g., Figs. 3, 10 and 12) discloses wherein the pillar shape is a cylinder shape (e.g., Figs. 3, 10 and 12; cathode 25). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nishikawa Nishikawa to the OLED display device of Cho in view of Eido. It has been held that a change in a part shape of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding claim 7, Cho in view of Nishikawa and further in view of Eido discloses the display device with the fingerprint identification function of claim 6, Cho (e.g., Figs. 1, 5-6, and 8) discloses wherein an axis of each of the cathodes (e.g., Fig. 6b; cathodes 323) coincides with an axis of a corresponding one of the light emitting elements (e.g., Fig. 6b; light emitting elements 325).

Regarding claim 8, Cho in view of Nishikawa and further in view of Eido discloses the display device with the fingerprint identification function of claim 6, Cho (e.g., Figs. 1, 5-6, and 8) discloses wherein a diameter of each of the cathodes (e.g., Fig. 6b; cathodes 323) is greater than a diameter of a corresponding one of the light emitting elements (e.g., Fig. 6b; light emitting elements 325).

Regarding claim 10, Cho in view of Nishikawa and further in view of Eido discloses the display device with the fingerprint identification function of claim 9, Cho (e.g., Figs. 1, 4-6, and 8) discloses the display device further comprising: a cover glass (e.g., Figs. 4-5; cover glass 350) disposed on the encapsulation layer (e.g., Figs. 4-5; cover layer 340).

Regarding claim 11, Cho (e.g., Figs. 1, 5-6, and 8) discloses a manufacturing method of a display device with a fingerprint identification function ([0034], [0162], and [0184]; fingerprint sensor), comprising: 
disposing a substrate (e.g., Fig. 1; display substrate) on a fingerprint identification module ([0034], [0162], and [0184]; fingerprint sensor); 
disposing a plurality of anodes (e.g., Fig. 6b; anodes 326) on the substrate (display substrate); 
disposing a plurality of light emitting elements (e.g., Fig. 6b; light emitting elements 325) on the anodes (e.g., Fig. 6b; anodes 326); 
disposing a plurality of cathodes (e.g., Fig. 6b; cathodes 323) on the light emitting elements (e.g., Fig. 6b; light emitting elements 325), wherein each of the cathodes has a pillar shape (e.g., Fig. 6b; cathodes 323); and 
disposing a protective layer (e.g., Fig. 8; cover layer 324a, 324b, or 3241; [0096], [0133]-[0135]) between two adjacent ones of the cathodes (cathodes 323); and
disposed an encapsulation layer (cover layer 340 or 350) on the protective layer (cover layer 324a, 324b, or 3241); and 
wherein spaces between two adjacent ones of the cathodes (e.g., Fig. 8; cathodes 323) are filled with the protective layer (e.g., Fig. 8; cover layer 324a, 324b, or 3241), and the protective layer only contacts the cathodes.

Cho does not disclose the protective layer only contacts the cathodes the protective layer only contacts the cathodes. The examiner further cites Nishikawa as a reference. Nishikawa (e.g., Figs. 5B and 8B) discloses a display device including OLED pixels similar to that disclosed by Cho, comprising a plurality of anodes (anodes 6 or 106) disposed on the substrate (substrate 10 or 110); a plurality of light emitting elements (light emitting elements 22 or 122) disposed on the anodes (anodes 6 or 106); a plurality of cathodes (cathodes 25 or 125) disposed on the light emitting elements (light emitting elements 22 or 122), wherein each of the cathodes has a pillar shape (e.g., Figs. 3, 6, 10, and 12-13; cathodes 25 or 125). Therefore, the combination of Cho and Nishikawa further discloses wherein spaces between two adjacent ones of the cathodes are filled with the protective layer as taught by Cho, and the protective layer only contacts the cathodes.

Cho does not disclose wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer. However, Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer (e.g., Fig. 1 and [0018]-[0019], [0068]; n1<n2, n1 is a refractive index of cathode 20, and n2 is a refractive index of encapsulation layer 16). wherein refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface (Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Eido to the OLED display device of Cho in view of Nishikawa. As a result, refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface. The combination/motivation would be to provide an encapsulation layer not only to protect OLED pixels but also to increase light transmission and output to improve the brightness of display images (Eido; [0076]).

Regarding claim 12, Cho in view of Nishikawa and further in view of Eido discloses the manufacturing method of the display device with the fingerprint identification function of claim 11, Nishikawa (e.g., Figs. 3, 10 and 12) discloses wherein the pillar shape is a cylinder shape (e.g., Figs. 3, 10 and 12; cathode 25). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nishikawa Nishikawa to the OLED display device of Cho in view of Eido. It has been held that a change in a part shape of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding claim 13, Cho in view of Nishikawa and further in view of Eido discloses the manufacturing method of the display device with the fingerprint identification function of claim 12, Cho (e.g., Figs. 1, 5-6, and 8) discloses wherein an axis of each of the cathodes (e.g., Fig. 6b; cathodes 323) coincides with an axis of a corresponding one of the light emitting elements (e.g., Fig. 6b; light emitting elements 325).

Regarding claim 14, Cho in view of Nishikawa and further in view of Eido discloses the manufacturing method of the display device with the fingerprint identification function of claim 13, Cho (e.g., Figs. 1, 5-6, and 8) discloses wherein a size of each of the cathodes (e.g., Fig. 6b; cathodes 323) is greater than a size of a corresponding one of the light emitting elements (e.g., Fig. 6b; light emitting elements 325). 

Regarding claim 1, Cho (e.g., Figs. 1, 5-6, and 8) discloses a display device with a fingerprint identification function ([0034], [0162], and [0184]; fingerprint sensor), comprising: 
a fingerprint identification module configured to sense a fingerprint ([0034], [0162], and [0184]; fingerprint sensor); 
a substrate (e.g., Fig. 1; display substrate) disposed on the fingerprint identification module ([0034], [0162], and [0184]; fingerprint sensor); 
a plurality of anodes disposed on the substrate (e.g., Fig. 6b; anodes 326); 
a plurality of light emitting elements (e.g., Fig. 6b; light emitting elements 325) disposed on the anodes (e.g., Fig. 6b; anodes 326); 
a plurality of cathodes (e.g., Fig. 6b; cathodes 323) disposed on the light emitting elements (e.g., Fig. 6b; light emitting elements 325); and 
a protective layer (e.g., Fig. 8; cover layer 324a, 324b, or 3241; [0096] and [0133]-[0135]) disposed between two adjacent ones of the cathodes (cathodes 323) and covering the cathodes (cathodes 323), and an axis of each of the cathodes (e.g., Fig. 6; cathodes 323) coincides with an axis of a corresponding one of the light emitting elements (e.g., Fig. 6; light emitting elements 325); and
an encapsulation layer (cover layer 340 or 350) disposed on the protective layer (cover layer 324a, 324b, or 3241); and 
wherein spaces between two adjacent ones of the cathodes (e.g., Fig. 8; cathodes 323) are filled with the protective layer (e.g., Fig. 8; cover layer 324a, 324b, or 3241).

Cho does not disclose the protective layer only contacts the cathodes the protective layer only contacts the cathodes. In addition, Cho discloses each of the cathodes has a pillar shape, but does not disclose the pillar shape is a cylinder shape. The examiner further cites Nishikawa as a reference. Nishikawa (e.g., Figs. 3, 6, 10, and 12-13) discloses a display device including OLED pixels similar to that disclosed by Cho, comprising a plurality of anodes (anodes 6 or 106) disposed on the substrate (substrate 10 or 110); a plurality of light emitting elements (light emitting elements 22 or 122) disposed on the anodes (anodes 6 or 106); a plurality of cathodes (cathodes 25 or 125) disposed on the light emitting elements (light emitting elements 22 or 122), wherein each of the cathodes has a cylinder shape (e.g., Figs. 3, 10 and 12; cathode 25).   Therefore, the combination of Cho and Nishikawa further discloses wherein spaces between two adjacent ones of the cathodes are filled with the protective layer as taught by Cho, and the protective layer only contacts the cathodes.

Cho does not disclose wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer. However, Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer (e.g., Fig. 1 and [0018]-[0019], [0068]; n1<n2, n1 is a refractive index of cathode 20, and n2 is a refractive index of encapsulation layer 16). wherein refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface (Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Eido to the OLED display device of Cho in view of Nishikawa. As a result, refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface. The combination/motivation would be to provide an encapsulation layer not only to protect OLED pixels but also to increase light transmission and output to improve the brightness of display images (Eido; [0076]). 

Regarding claim 2, Cho in view of Nishikawa and further in view of Eido discloses the display device with the fingerprint identification function of claim 1. Cho (e.g., Fig. 6) discloses wherein a size of each of the cathodes (cathodes 323) is greater than a size of a corresponding one of the light emitting elements (light emitting elements 325). 

Regarding claim 4, Cho in view of Nishikawa and further in view of Eido discloses the display device with the fingerprint identification function of claim 1. Cho (e.g., Figs. 1, 4-6, and 8) discloses the display device further comprising: a cover glass (e.g., Figs. 4-5; cover glass 350) disposed on the encapsulation layer (e.g., Figs. 4-5; cover layer 340).

Response to Arguments
8.	Applicant's arguments filed 08/18/2022 have been fully considered. In view of amendments, the reference of Nishikawa (JP 4488557 B2) has been used for new ground rejection.  
9.	Applicant has amended claims 1, 5, and 11. Applicant further argues that the cited references do not disclose the new limitations “…… wherein spaces between two adjacent ones of the cathodes are filled with the protective layer, and the protective layer only contacts the cathodes” of amended claims 1, 5, and 11. 
The examiner respectfully disagrees with applicant’s arguments. First of all, the limitation “…the protective layer only contacts the cathodes” is not supported by the original disclosure and therefore constitutes new matter (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)). Figs. 1-2 of the drawing and [0029], [0035], and [0039] of the specification discloses a plurality of cathodes 18, each corresponds to one light emitting element 16 and one anode 14, and a protective layer 20 is disposed between two adjacent ones of the cathodes 18 and covers the cathodes 18. However, Figs. 1-2 further discloses the protective layer 20 not only contacts the cathodes 18 but also contact the connection portion between two adjacent cathodes 18. Therefore, nowhere in the specification and drawings disclose the limitation “…the protective layer only contacts the cathodes”. Further more, as described in this Office action, the combination of Cho and the new reference Nishikawa disclose the new limitations recited in claims 1, 5, and 11.
Applicant further argues “…… The thin film encapsulation layer 324a (corresponding to the protective layer in amended claim 1 of the present application) and the sub-thin film encapsulation layers 324 b-1, 324 b-2, and 324 b-3 (corresponding to the protective layer in amended claim 1 of the present application) of Cho should correspond to the encapsulation layer recited in amended claim 1 of the present application instead of the protective layer”. The examiner respectfully disagrees with applicant’s arguments. Cho (e.g., Fig. 8) discloses a layer structure 324a, 324b, or 3241 is disposed or fill in the space between two adjacent ones of the display pixels and corresponding cathodes and covering each pixel and the corresponding cathode. Cho ([0096]) further discloses the layer structure 324 has a function of protecting the display pixels. Furthermore, according to specification, Applicant discloses a protective layer 20 is disposed in the space between two adjacent ones of the display pixels and corresponding cathodes 18 and covering the cathodes 18. The encapsulation layer 22 is merely a cover layer on the protective layer 20. Cho (e.g., Figs. 4-5) discloses a cover layer 340 or 350 disposed on the protective layer 324.

Cho does not disclose a refractive index of each of the cathodes is smaller than a refractive index of the protective layer. However, in optical design, when a light transmits through an interface or a boundary between two media (e.g., cathode 323 and protective layer 323), it is a common knowledge to match the refractive indices of the two media to obtain an anti-reflection effect and increase a light transmission. The examiner cites Eida as a reference. Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a anode 22, a light emitting element 24, a cathode 20, and an encapsulation layer 16. Cho (e.g., Fig. 1 and [0018]-[0019], [0068]) discloses the cathode 20 has a refractive index n1 and the encapsulation layer 16 a refractive index n2, and n1<n2. Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’. Therefore, the combination of Cho and Eido teaches the limitations regarding the refractive index matching and the light transmission from the cathode to the protective layer in claims 1, 5, and 11.

    PNG
    media_image1.png
    419
    1223
    media_image1.png
    Greyscale

Light transmission according to Eido’s Figs. 2-3

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691